DETAILED ACTION
The amendment filed on December 17, 2021 is acknowledged.  The amendment to the drawings is accepted to overcome the objections described in the previous Office Action.  Claims 4, 15, and 16 will be considered below.
Newly submitted claim 19 drawn to a method of forming poured in-situ vertical structural concrete walls is directed to a non-elected invention.  Accordingly, it is withdrawn from consideration.  Applicant previously elected claims drawn to a precast reinforced concrete form and not to a method of construction.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on September 18, 2018. It is noted, however, that applicant has not filed a certified copy of CA 3017682 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 has been amended to disclose the panels being capable “of withstanding vertical liquid head forces of poured in-situ concrete.”  While the original disclosure discusses pouring concrete into the panels, there is no disclosure of withstanding vertical liquid head forces.  Claim 4 has also been amended to disclose a monolithic shear connection.  While the original disclosure discusses the addition of additional reinforcing rebar, there is no disclosure with regards to a monolithic shear connection.  Therefore, these new limitations do not have support in the original disclosure.  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 16 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartels (US Patent Publication US 2007/0137133 A1).  [Claim 4] Bartels discloses a form (2) for forming poured-in-situ vertical structural concrete walls of residential or commercial buildings the form comprising a pair of spaced apart precast reinforced concrete panels (4, 6) (Figure 1), wherein the pair of [Claim 16] The wall is load-bearing (paragraph 0030).  

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels as discussed above and further in view of Rockstead et al. (US Patent 4104842).  Bartels discloses the invention as discussed above, but does not disclose the plurality of longitudinal reinforcing trusses being further reinforced by a plurality of reinforcement rods within the first and second reinforced panels.  Rockstead .  

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.  Applicant argues that Bartels is focused on providing hollow spaces within the slabs for utilities and therefore, does not anticipate a vertical structural concrete wall that is capable of being poured in-situ.  Examiner respectfully disagrees.  Bartels discloses that its form can be used as wall and/or floor elements (paragraphs 0078, 0082, and 0103).  Vertical wall (42) of Figure 4 can be at least partially filled with concrete (paragraph 077).  Additionally, in the embodiment shown in Figure 5 of Bartels, both vertical walls (42A and 42B) are completely filled with concrete and a reinforcement material can be arranged within the filling material to reinforce the connection between the different wall units (paragraph 0079). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635